Citation Nr: 0830201	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-08 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability, to include pes planus with plantar fasciitis.

2.  Entitlement to service connection for bilateral 
patellofemoral pain syndrome, to include as secondary to 
bilateral pes planus and plantar fasciitis.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
eye disability, including bilateral cataracts, claimed as due 
to exposure to toxic chemicals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had verified active service from May 29, 1968 to 
December 3, 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from August 2005 and August 2006 rating 
decisions issued by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) located in Milwaukee, 
Wisconsin.

The August 2005 rating decision denied the veteran's reopened 
claim for service connection for an eye disability.  The 
August 2006 rating decision denied service connection for 
bilateral pes planus with plantar fasciitis, and entitlement 
to service connection for bilateral patellofemoral pain 
syndrome.

The veteran provided testimony with regard to the issues on 
appeal at a Board video conference hearing before the 
undersigned Veterans Law Judge, in June 2008.


FINDINGS OF FACT

1.  Clear and unmistakable evidence establishes that 
bilateral pes planus existed prior to service and did not 
undergo any increase in service.

2.  Patellofemoral pain syndrome was initially demonstrated 
years after service, and has not been shown by competent 
clinical evidence of record to be etiologically related to 
service.

3.  By an unappealed rating decision dated in January 2004, 
the RO denied the veteran's claim of service connection for a 
bilateral eye condition related to toxic chemicals.

4.  Evidence received subsequent to the January 2004 RO 
decision, when considered with previous evidence of record, 
does relate to an unestablished fact necessary to 
substantiate the claim of service connection for a bilateral 
eye condition, and does raise a reasonable possibility of 
substantiating the claim.

5.  Eye disability was not shown in service, and the 
competent medical evidence fails to demonstrate that the 
veteran's eye disability is etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral foot disability, pes planus with plantar 
fasciitis, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).

2.  Patellofemoral pain syndrome was not incurred in or 
aggravated by active service, and is not proximately due to, 
or chronically aggravated by, service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310(a) (2008).

3.  The January 2004 RO decision that denied the veteran's 
claim of service connection for a bilateral eye condition is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007).

4.  Evidence received since the January 2004 RO decision is 
new and material, and the veteran's claim of service 
connection for bilateral eye disability is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2008).

5.  A chronic eye disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in May 2005, March 2006, and June 
2006, the veteran was informed of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of the claims, the assistance that VA would 
provide to obtain evidence and information in support of the 
claims, and the evidence that should be submitted if there 
was no desire for VA to obtain such evidence.  The Board 
notes that the May 2005 letter contains the information 
required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  VCAA 
notice was provided prior to the initial AOJ adjudications.  
Pelegrini.

As no disability rating or effective date will be assigned in 
the decision herein, there can be no possibility of any 
prejudice to the appellant, under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
adjudicating the issues on appeal.

Duty to Assist

The veteran's service treatment reports are of record, as are 
VA and private medical records.  The veteran has undergone VA 
examinations with medical opinions regarding a possible 
relationship between the disabilities on appeal and the 
veteran's military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The veteran 
has not referenced any other pertinent, obtainable evidence 
that remains outstanding.  VA's duties to notify and assist 
are met.  Accordingly, the Board will address the merits of 
the claim.

Applicable Law

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

I.  Bilateral foot disability (pes planus with plantar 
fasciitis).

The veteran seeks service connection for bilateral foot 
disability.  The first element of establishing a service 
connection claim is demonstration of current disability.  
Competent clinical evidence of record demonstrates current 
diagnosis of pes planus with chronic plantar fasciitis.  As 
such, the chronic plantar fasciitis has been shown to be a 
manifestation of the pes planus.  No other foot disability is 
currently demonstrated.  As such, the Board will consider 
whether the current pes planus was incurred in, or aggravated 
by, active service.

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  38 
C.F.R. § 3.304(b).

The law further provides that, if a preexisting disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service incurrence for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case, the provisions of 38 U.S.C.A 
§ 1153 and 38 C.F.R. § 3.306 apply, and the burden falls on 
the veteran to establish aggravation.  Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of 
aggravation under section 1153 arises, due to an increase in 
a disability in service, the burden shifts to the government 
to show a lack of aggravation by establishing "that the 
increase in disability is due to the natural progress of the 
disease." 38 U.S.C. § 1153; 38 C.F.R. § 3.306; Jensen, 19 
F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).

The initial question is whether pes planus disability was 
noted at the time of examination for entrance into service.

The veteran had active service from May 29, 1968, to December 
3, 1971.  A May 24, 1968 enlistment examination did not note 
any pes planus.  As such, the Board finds that the 
presumption of soundness at entrance attaches.

To rebut the presumption of sound condition under 38 U.S.C. 
§ 1111 and 38 C.F.R. § 3.304, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.  38 U.S.C. § 1111 requires VA to bear the burden of 
showing the absence of aggravation.  In this case, the Board 
finds that the presumption of soundness on entrance to 
service as to pes planus disability is rebutted by clear and 
unmistakable evidence of record.  

While the veteran's service enlistment examination (dated May 
24, 1968) did not note pes planus, an examination conducted 
on May 31, 1968, or two days after entrance to service, did 
note pes planus (described as being a defect noted in 
addition to the original Standard Form 88, Report of Medical 
Examination).  A November 2007 VA examiner observed that the 
veteran's pes planus should be considered as a preexisting 
condition, as it was "highly unlikely that two days in 
service caused the pes planus."  The Board can not find an 
opinion from any healthcare professional, including the 
discussion contained in the June 2006 VA examination, 
specifically stating that the veteran had no pre-existing pes 
planus disability prior to service.  In view of the 
foregoing, the Board finds that competent evidence of record 
clearly and unmistakably shows that the veteran had pes 
planus disability prior to service.  38 U.S.C.A. § 1111.

Clear and unmistakable evidence of record also shows that the 
pre-existing pes planus disability was not aggravated by 
service.  38 U.S.C.A. § 1111.  Service medical records 
reflect that the veteran was seen in October 1969 for right 
heel pain and in January 1971 for left arch pain.  In 
February 1971 he complained of right heel pain and left arch 
pain.  While the veteran complained of foot problems during 
service, the Board finds that such does not establish the 
existence of "chronic" aggravation of the pre-existing pes 
planus disability, when viewed in the context of the record 
as a whole.  At the inservice treatment, examination revealed 
only moderate symptomatic pes planus, and there are no more 
indications that he sought any treatment for his feet during 
the remaining 10 months of his service.  While bilateral flat 
feet were noted on the service separation examination, there 
was no indication on that report that any aggravation of the 
pes planus had occurred.

The veteran's first post-service pes planus treatment of 
record, dated in July 2005, reveals complaints of ankle 
swelling and ankle pain.  The VA records associated with the 
pes planus treatment note the references the veteran made to 
his military service, but no examiner has specifically 
indicated that the veteran's active service was responsible 
for aggravating the veteran's pre-existing pes planus 
disability.  In fact, the November 2007 VA examiner noted 
that it was not likely that the veteran's pes planus was 
permanently aggravated by his active service.  Plantar 
fasciitis was initially clinically demonstrated as a 
manifestation of pes planus on VA examination in June 2006, 
decades after separation from service.

In view of the foregoing, the Board finds that clear and 
unmistakable evidence of record establishes that pes planus 
existed prior to service and was not aggravated by service.  
38 U.S.C. § 1111.  As such, the presumption of soundness on 
induction is rebutted.  The Board will now consider whether 
the pre-existing pes planus was aggravated by service 
pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.

The law provides that, if a pre-existing disorder is 
established, the veteran cannot bring a claim for service 
incurrence for that disorder, but the veteran may bring a 
claim for service-connected aggravation of that disorder.  In 
that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. 
§ 3.306 apply, and the burden falls on the veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  The Court, in Maxson v. West,  12 
Vet. App. 453, 459-60 (1999), held the burden is on the 
appellant to show aggravation in service of preexisting 
disease or injury, including evidence of permanent increase 
of disability.  The burden is not on the Government, at least 
where a defect, infirmity or disorder was established to have 
existed prior to service, to show by clear and unmistakable 
evidence that there has not been any aggravation of the 
appellant's conditions during service.  Adams v. West, 13 
Vet. App. 453 (2000).

The Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary flare-ups 
of a pre-existing disorder during service, without evidence 
of a worsening of the underlying condition, do not constitute 
aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).  If a presumption of aggravation under section 1153 
arises, due to an increase in a disability in service, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

As noted above, while the veteran was seen in service for 
complaints related to the feet, he made no complaints during 
the last 10 months of his service, and the record reflects 
that no pes planus impairment above that noted at entrance 
was noted on separation examination.  Further, the veteran 
did not seek any pes planus treatment until decades after 
service.  The absence of treatment until years subsequent to 
service may be considered as one factor in rebutting any 
presumption of aggravation.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

As for medical opinions addressing whether the veteran's pes 
planus was aggravated by active service, as noted, a November 
2007 VA physician has indicated that it was not likely that 
the veteran's service "permanently aggravated beyond normal 
progression" his pes planus.  To the extent this question 
was addressed by the June 2006 VA examination, the June 2006 
VA examiner said such question could not be answered without 
resort to speculation.  The Board notes that the November 
2007 VA examiner provided a review of the veteran's service 
medical records, and noted in detail the veteran's inservice 
treatment.  Further, the November 2007 VA examiner provided a 
rationale for his opinion and noted the delay in objective 
demonstration of pes planus treatment subsequent to service.  
In short, the November 2007 VA examiner's opinion was based 
not only upon a contemporaneous examination of the veteran, 
but upon a review of prior clinical records, and essentially 
reflected the use of clinical data to support the opinion.

In sum, in that the veteran's service medical records showed 
no evidence of a worsening of pes planus during service or 
upon separation, the veteran did not seek treatment for pes 
planus problems for years following service, and the most 
probative medical opinion evidence is against the veteran's 
claim, service connection for pes planus disability is not 
warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

II.  Patellofemoral pain syndrome

Prior to October 10, 2006, service connection may be granted 
for disabilities which are proximately due to, the result of, 
or aggravated by, a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this claim and appeal.  The current 38 
C.F.R. § 3.310(b) is as follows: Any increase in severity of 
a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected condition, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 C.F.R. part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

The veteran asserts that he has patellofemoral pain syndrome 
secondary to pes planus.  As service connection is not in 
effect for pes planus, such a contention, even if true, can 
not be the basis for a grant of service connection in this 
case.

As for direct service connection, service medical records 
reveal no diagnosis or findings related to the knees, and the 
veteran has not asserted otherwise.  There are no 
contemporaneous treatment records or other documented 
evidence of any findings or treatment for either knee in 
service or within one year subsequent to service separation.  
Rather, bilateral patellofemoral pain syndrome was initially 
diagnosed and demonstrated decades after service, and there 
is no medical opinion causally relating any knee disability 
to the veteran's military service.  As such, the 
preponderance of the evidence is against service connection 
for patellofemoral pain syndrome.

III.  Bilateral cataracts.

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
C.F.R. § 3.156(a), which defines "new and material evidence", 
was revised, effective August 29, 2001.  The instant claim to 
reopen was filed after that date (in May 2005), and the new 
definition applies.  "New" evidence means existing evidence 
not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board notes that the August 2005 rating decision on 
appeal appears to have reopened the veteran's claim for 
service connection for an eye disability, and denied the 
reopened claim on the merits.  This is in contrast to a 
subsequent statement of the case and supplemental statement 
of the case.  Nevertheless, the question of whether new and 
material evidence has been received to reopen a claim must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 
1383.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) 
(eliminating the concept of a well-grounded claim).

The Board here observes that refractive error of the eye is 
not a disease or injury within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Refractive error of the 
eye is not a disease or injury in the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§ 4.9.

Analysis

The veteran asserts (in his March 2003 VA Form 21-526) that 
he has eye disability related to exposure to toxic chemicals 
in the drinking wells at Camp Lejeune, NC.

June 2003 and January 2004 rating decisions denied service 
connection for a bilateral eye condition related to toxic 
chemicals.  The veteran did not timely appeal the January 
2004 rating decision, and it became final.  38 U.S.C.A. 
§ 7105.

The veteran subsequently filed an application to reopen the 
claim of service connection for a bilateral eye condition in 
April 2005.  In an August 2005 rating decision, the RO denied 
the veteran's reopened claim, and the present appeal ensued. 

The January 2004 RO decision denied service connection for a 
bilateral eye condition on the basis that there was no 
evidence that the veteran had an eye disability related to 
exposure to toxic chemicals.

The evidence of record at the time of the January 2004 rating 
decision included service treatment records.  An October 1968 
treatment record noted that the veteran complained of 
headaches when reading and of eye irritation.  Visual acuity 
was 20/20.  A February 1969 service treatment record noted 
that the veteran had complained of cloudy vision for four 
days.  The veteran's eyes were clinically evaluated as normal 
on the November 1971 service separation examination.

A March 2001 article concerning tainted water at Camp Lejeune 
was also of record.

Private medical records dated in July 2001 noted that the 
veteran had unexplained vision loss and questionable optic 
neuritis.

At a September 2003 VA eye examination, the veteran indicated 
that he had trouble with distance vision, near vision 
(blurry), and photophobia that had begun two years prior.  
The assessment included significant presbyopia and doubtful 
optic neuropathy.

The evidence added to the claims file subsequent to the 
January 2004 RO denial includes private treatment records 
dated in April 2004.  

A June 2005 VA eye examination noted that the veteran 
complained of blurry vision since 2001.  It was noted that 
the veteran attributed his blurry vision to exposure to 
tetrahydrochloride while in the military.  The assessment was 
bilateral cataracts, mild changes most consistent with age, 
unable to determine if related to toxic chemical exposure.

A March 2006 letter from the veteran's private physician 
noted that the veteran's most recent eye examination (no date 
given) had shown visual acuity, with correction, was 20/30, 
right, and 20/20, left.  It was noted that visual field 
testing demonstrated no evidence of progressive optic 
neuropathy in patient "with history of exposure to engine 
cleaner while at the Marine base, Camp Lejeune, North 
Carolina."

Also submitted by the veteran was a public health assessment 
of Camp Lejeune (prepared by the US Department of Health) and 
a toxicological profile for trichloroethylene (prepared by 
the US Department of Health).

VA records dated from May 2006 to November 2007 noted mild 
cataracts, left lower lid likely hydrocystoma, and decreased 
vision, stable, unknown etiology (possible nutritional), 
history of old chemical injury to the right eye, dry eye 
syndrome, and (as noted in an August 2006 VA eye outpatient 
treatment note) decreased vision, "possibly related to toxic 
exposure of CC14 but more likely related to smoking and 
nutritional deficiency."

At his June 2008 Board hearing, the veteran stated that he 
did not wear eye protection during service and was exposed to 
fumes from chemical cleaners and degreasers while working as 
a vehicle mechanic.  He stated that he was exposed to the 
fumes every day of his service.

Prior to January 2004, the veteran had not submitted any 
evidence of eye disability for VA purposes.  The record now 
contains evidence of bilateral cataracts, characterized by a 
VA physician as possibly related to toxic exposure.  The 
Board notes that the veteran is competent to report having 
been exposed to eye irritants in service, and for purposes of 
reopening a claim for service connection, such statements are 
presumed credible.  As such, the Board finds that the newly 
submitted evidence pertains to unestablished facts necessary 
to substantiate the claim (i.e., current disability and a 
nexus relationship to service).  As such, it raises a 
reasonable possibility of substantiating the claim.  Hence, 
the additional evidence, when considered in conjunction with 
the record as a whole, is both new and material, and requires 
that the claim be reopened.

The Board has determined that new and material evidence has 
been received sufficient to reopen the claim of service 
connection for eye disability.  The Board will now consider 
the claim on a de novo basis (as did the August 2005 rating 
decision on appeal).

The Board finds that the competent medical evidence fails to 
demonstrate that the veteran's current eye disability 
(bilateral cataracts) is causally related to his active 
service.  At best an August 2006 VA physician noted that the 
veteran's decreased vision was possibly related to toxic 
exposure, but then went on to say that it was likely due to 
smoking or a nutritional deficiency.  At any rate, no 
healthcare professional has linked the veteran's cataracts to 
exposure to toxic chemicals during service.  Further, there 
are no contemporaneous treatment records or other documented 
evidence of any findings or treatment for chronic eye 
disability in service or until years following service.  
While the veteran is competent to report a history of 
exposure to eye irritants in service, he is not competent to 
offer an opinion as to medical diagnosis or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered medical treatises submitted by the 
veteran in support of his contentions.  The articles, 
however, are too general in nature to provide, alone, the 
necessary evidence to show that the veteran suffers from eye 
disability as a result of exposure to toxic chemicals during 
service.  Sacks v. West, 11 Vet. App. 314, 316- 17 (1998).  
The medical treatise must provide more than speculative, 
generic statements not relevant to the veteran's claim but 
must discuss generic relationships with a degree of certainty 
for the facts of a specific case.  Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  The medical articles submitted by the 
veteran do not provide statements for the facts of the 
veteran's specific case.  Therefore, the Board concludes that 
they do not show to any degree of specificity a relationship 
or connection between the veteran's service and cataracts.

In short, service connection for bilateral eye disability is 
not warranted.

Conclusion

The Board does not doubt the sincerity of the veteran's 
opinion regarding these issues, and his statements and June 
2008 Board hearing testimony have been reviewed.  A 
layperson, however, is generally not deemed competent to 
opine on a matter that requires medical knowledge, such as 
the question of whether a chronic disability is currently 
present or a determination of etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit more favorable determinations.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Service connection for bilateral foot disability, to include 
pes planus with plantar fasciitis, is denied.

Service connection for bilateral patellofemoral pain 
syndrome, to include as secondary to bilateral pes planus and 
plantar fasciitis, is denied.

The appeal to reopen a claim of entitlement to service 
connection for bilateral cataracts is granted.

Service connection for bilateral eye disability is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


